DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claim 21 is objected to because of the following informalities:  
“the fuel nozzle” in l.2 is believed to be in error for --a fuel nozzle--
“a fuel nozzle” in l.3 is believed to be in error for --the fuel nozzle--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, 14, 16, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corry 20120181355.
Regarding claim 1, Corry teaches an apparatus (104) for a turbine engine (100), comprising: 
a fuel nozzle (210 in which 216 of Fig 5 is installed; [0041, 43]) comprising a nozzle passage (one of several through 254; Fig 5) and a nozzle orifice (one of 230); 
the nozzle passage extending longitudinally along a centerline (of 230) of the nozzle passage within the fuel nozzle to the nozzle orifice (Figs 4-5); and 
the nozzle passage having a solid polygonal cross-sectional geometry at the nozzle orifice ([0046]); and
an air tube (214) comprising an air passage (annular, for 204); 
the fuel nozzle projecting into the air passage (Fig 4) where the centerline of the nozzle passage is angularly offset from a centerline of the air tube (each centerline through each 230 of 254 installed in 216 is offset at an angle from the centerline 212 of the annular air passage; annotated and cropped portion of Fig 5 below); and 

    PNG
    media_image1.png
    324
    349
    media_image1.png
    Greyscale

the fuel nozzle configured to direct fuel out of the nozzle passage through the nozzle orifice into the air passage (Fig 4).
	Regarding claim 2, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the solid polygonal cross-sectional geometry has a diamond shape ([0046]; a diamond being a rotated square - consistent with Applicant’s use of the term - thus the square 230 of 254 in Fig 5 being a diamond according to at least one frame of reference about the circumference).
	Regarding claim 3, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the solid polygonal cross-sectional geometry has a square shape ([0046]).
Regarding claim 4, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches at least a first portion of the nozzle passage tapers inward towards the centerline of the nozzle passage as the nozzle passage extends longitudinally along the centerline of the nozzle passage towards the nozzle orifice (221, 232 of 256, 258, 260, 262, 264, 266, 268, and 270 in Fig 5).
Regarding claim 6, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches at least a first portion of an exterior of the fuel nozzle (Fig 4 below) has a constant lateral width (Fig 4) as the exterior of the fuel nozzle extends longitudinally along the centerline of the nozzle passage towards the nozzle orifice (Fig 4); and 

    PNG
    media_image2.png
    750
    820
    media_image2.png
    Greyscale

the first portion of the exterior of the fuel nozzle longitudinally overlaps the first portion the nozzle passage along the centerline of the nozzle passage (Fig 4).
Regarding claim 7, Corry teaches all the limitations of the claimed invention as discussed above. 
Corry further teaches a second portion (at least a portion of the shaded areas in cropped and annotated Fig 5 below) of the nozzle passage is longitudinally between the first portion of the nozzle passage and the nozzle orifice along the centerline of the nozzle passage (Fig 5); and 

    PNG
    media_image3.png
    418
    747
    media_image3.png
    Greyscale

the second portion of the nozzle passage has a constant lateral width longitudinally along the centerline of the nozzle passage (Fig 5).
Regarding claim 8, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the first portion of the nozzle passage and the second portion of the nozzle passage each have the solid polygonal cross-sectional geometry ([0034, 44, 46] linear convergence to a solid polygon cross-section requires upstream and downstream sections to also be solid polygonal in cross-section).
Regarding claim 11, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the solid polygonal cross-sectional geometry extends along a longitudinal length (at least in the case of linearly converging and diverging passages of 256, 258, 260, 262, 264, 268, 270) of the nozzle passage.
Regarding claim 14, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches a fuel conduit fluidly coupled with the fuel nozzle (fuel 101, requiring a conduit for transport, being supplied between 208 and 210 as 101; [0017]); the fuel nozzle configured to receive fuel from the fuel conduit within the nozzle passage (Figs 4-5), and the fuel nozzle further configured to direct the fuel out of the nozzle passage through the nozzle orifice (Figs 4-5).
Regarding claim 16, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches a combustor wall (of 106 required to confine combustion chamber of 106; [0019]) at least partially forming a combustion chamber ([0019]); the air tube connected to the combustor wall and projecting into the combustion chamber ([0042]).
Regarding claim 21, Corry teaches an apparatus (104) for a turbine engine (100), comprising: 
a fuel conduit (upstream portion of 210) fluidly coupled with a fuel nozzle (downstream end of 210 in which 216 of Fig 5 is installed; [0041,43])
the fuel nozzle comprising a nozzle passage (one of several through 254; Fig 5) and a nozzle orifice (one of 230); 
the fuel nozzle configured to receive fuel from the fuel conduit within the nozzle passage (Fig 4),
and the fuel nozzle configured to direct the fuel out of the nozzle passage through the nozzle orifice (Figs 4-5)
the nozzle passage extending longitudinally along a centerline (of 230) of the nozzle passage from the fuel conduit, through the fuel nozzle, to the nozzle orifice (Figs 4-5); and 
the centerline of the nozzle passage angularly offset from a centerline of the fuel conduit (each centerline through each 230 of 254 installed in 216 is offset at an angle from the centerline 212 of the annular air passage; annotated and cropped portion of Fig 5 below); and 

    PNG
    media_image1.png
    324
    349
    media_image1.png
    Greyscale


the nozzle passage having a solid polygonal cross-sectional geometry at the nozzle orifice ([0046]).
Regarding claim 22, Corry teaches an apparatus (104) for a turbine engine (100), comprising: 
a fuel nozzle (210 in which 216 of Fig 5 is installed; [0041, 43]) comprising a nozzle passage (one of several through 254; Fig 5) and a nozzle orifice (one of 230); 
the nozzle passage extending longitudinally along a centerline (of 230) of the nozzle passage within the fuel nozzle to the nozzle orifice (Figs 4-5); and 
the nozzle passage having a solid polygonal cross-sectional geometry at the nozzle orifice ([0046]); 
a first portion of the nozzle passage, when viewed in a reference plane, tapering inward towards the centerline of the nozzle passage as the nozzle passage extends longitudinally along the centerline towards the nozzle orifice (221, 232 of 256, 258, 260, 262, 264, 266, 268, and 270 in Fig 5)
a second portion (at least a portion of the shaded areas in cropped and annotated Fig 5 below) of the nozzle passage longitudinally between the first portion of the nozzle passage and the nozzle orifice along the centerline (Fig 5), and the second portion of the nozzle passage having a constant lateral width longitudinally along the centerline when viewed in the reference plane (Fig 5); and

    PNG
    media_image3.png
    418
    747
    media_image3.png
    Greyscale

a longitudinal length of the first portion along the centerline at least five times greater than a longitudinal length of the second portion along the centerline (each second portion being only a small axial extent of the shaded portion in cropped and annotated Fig 5 above, may be at least five times smaller than the first respective converging portion 221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corry.
Regarding claim 5, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the slope of the taper has a rise to run ratio (or slope; Figs 4-5, [0034, 41]) which may vary along the length of the taper (i.e. non-linear taper; [0034]), or which may be varied from one version of the fuel passage to the next (i.e. static, linear taper that can be designed with a larger or smaller slope based on the desired effects; [0034, 41]). Figure 5 of Corry also teaches various embodiments, including at least 256, 258, and 260 that have ratios of less than 0.6 (ranging from 0.33 to 0.6).
Thus, Corry recognizes the slope as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the degree of flow limitation depending on the amount of constriction/convergence over the length of the fuel passage ([0034-35]), such that the determination of the optimum or workable ranges of said variable  may have been characterized as routine experimentation (i.e. as evidenced by the multiple embodiments with varying slopes). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Corry teaching all the previously claimed recitations as discussed above, it has been held that the discovery of optimum or workable ranges, in this case less than 0.6 slope, by experimentation requiring only routine skill in the art, as taught by Corry, would have been an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corry in view of Short 20110031333.
Regarding claim 12, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the nozzle orifice has a lateral width that may be varied in size depending on the desired effect ([0041, 45-46]).
Corry does not specifically teach the lateral width is less than 0.0233 inches.
However, Short teaches that the lateral width of fuel nozzle orifices distributed annularly to inject fuel into a gas turbine combustor (Figs 1-16, [0048]) may be as small as 0.015 inches for smaller sized application, in order to provide the desired low fuel flow rate and small droplet size while avoiding concerns of plugging ([0067-68]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript lateral width of Corry to be around 0.015 inches (less than 0.0233 inches) as taught by Short, in order to provide a desired low fuel flow rate and small droplet size while avoiding concerns of plugging (Short, [0067-68]). 
Regarding claim 13, Corry teaches all the limitations of the claimed invention as discussed above. Corry further teaches the fuel nozzle has a tubular sidewall (defining each of 256, 258, 260, 262, 264, 266, 268, 270 in Fig 5) forming the nozzle passage(s) (Figs 4-5); and the tubular sidewall has a minimum lateral width (Figs 4-5). Corry further teaches the minimum lateral width of the tubular sidewall being many times smaller than the nozzle orifice size (Fig 5)
Corry does not specifically teach the minimum lateral width being less than 0.01 inches.
However, Short teaches that the lateral width of fuel nozzle orifices distributed annularly to inject fuel into a gas turbine combustor (Figs 1-16, [0048]) may be as small as 0.015 inches for smaller sized application, in order to provide the desired low fuel flow rate and small droplet size while avoiding concerns of plugging ([0067-68]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript lateral width of Corry to be around 0.015 inches (less than 0.0233 inches) as taught by Short, in order to provide a desired low fuel flow rate and small droplet size while avoiding concerns of plugging (Short, [0067-68]). 
Since Corry teaches the minimum lateral width of the tubular sidewall is many times smaller than the nozzle orifice size, which Short teaches is as small as 0.015 inches, Corry in view of Short teaches the minimum lateral width is many times less than 0.015 inches, which is less than 0.01 inches. 

Response to Arguments
Applicants arguments filed 07 October 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
That is, Applicant’s arguments against Corry were based on a different interpretation of Corry. In this case, a new interpretation of Corry is used to apply to the claims where each nozzle passage is not concentric with the outer annular air tube/passage, and is angularly offset therefrom. 
Short is a new reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741